Gileillan, C. J.
Though it is apparent from the evidence that Frederick Albrecht, Sr., was a man infirm physically, and not strong mentally, yet the court below was justified in finding from it that his mind was not so unsound as to make him incapable of doing business, or of lawfully disposing of his property, at the time of executing the assignment and satisfaction of mortgage assailed in this action. As to undue influence and threats, the court does not find there were any, and it was not asked to make any finding as to them.
Order affirmed.